By the Court.

By the common law of England, and by the laws of most of the United States, bail cannot generally be required in actions for mere torts, as this is. But by the law of this commonwealth it is otherwise, and parties complaining of wrongs of any kind may allege their damages, and demand sureties to any amount. When excessive bail is demanded, it is a proper case for the interposition of this Court. In the present case, without giving any opinion o"f the sum which the plaintiff may eventually recover in the action, we think it unreasonable that * the [ * 117 ] defendant should be held for so large an amount. He is to be discharged on finding sufficient sureties in the sum of 1000 dollars.